Title: Richard Cranch to John Adams, 20 May 1786
From: Cranch, Richard
To: Adams, John


     
      Dear Bror
      Boston May 20th. 1786
     
     We have received the Favour of your Letters and those from Sister Adams, by the Captains Cushing and Lyde. Cushing arrived on Sunday last and Lyde on Monday.
     I thank you for the further explanation of your Sentiments respecting the probable Operation of our Navigation Act, and think they are well founded. I think what you mention about the Sugar Trade with France in return for our Oil, is a matter of vast Importance to the N England States, and may be prosecuted to great Advantage by our Merchants. The Vessell said to belong to Tom: B—— is this week arrived at Boston with a Cargo of Sugars from France; and, it is reported, will make a fine Voyage. I have not time at present to write on publick Matters—a great Cry in some Parts of the State for Paper Money—great aversion to it in others—probably it will be warmly agitated in the lower House, perhaps carried there: But I think it will not pass the Senate. R: Island has just passed an Act for making an Emission of Paper Money, to be on landed Security, but it is greatly opposed and remonstrated against by their principal Towns.
     The Votes for Govr. and Lt. Govr. in this State are returned, and are said to be full in favour of Govr Bowdoin and Lt Govr Cushing. Senators are much the same thro’ the State as last Year. In this County all but Mr. Lowell came in by the People. Mr Lowell and Mr. Ben: Austin (the Father of J: L: Austin) are the Candidates. In Worcester is one Vacancy, Mr Sprague the Lawyer did not come in by the People. He and Genl. Ward are the Candidates. Our Friend Doctr. Tufts is unanimously chosen for Member for Weymouth, as well as Senator by the highest number of Votes in the County. Your Sons at the University, and Master Tom: at Haverhill are well. Cous: Charles was here this Week. They behave unblameably as far as I can learn, and follow their Studies with the greatest Attention. I have not heard a Complaint or Suggestion against either of them. They and Billy make an agreeable young Triumvirate, and are very happy together. My Kinsman Mr. Wm: Bond, who married Mrs. Elworthy’s Sister, arrived here safe from Bristol with his Wife and two Children and her Sister Ebut, after a very agreeable Passage, on Saturday last. The Ladies and Children went up to Braintree last Wednesday, where they are at present at our House. They expect to sail for Falmouth in Casco Bay the first fair Wind. You will please to let Cousn Elworthy know this. Your Hond. Mother and your Bror. and Family are all well, as are all the Circle of our near Connections.
     
     
      May 22d.
     
     Since writing the above we have received your favours by Mrs. Hay who is safe arrived at Boston. I thank you for the learned and very valuable account of Virginia by Govr. Jefferson, which you sent me, and shall follow your injunctions respecting it. I have diped into it in various places, and find his Natural History of that Country to be very curious, and his Observations on the Varieties among the Human Species, particularly with respect to the Indians and Blacks, to be ingenious and worthy of a Philosopher. His Argument drawn from Fact in favour of american Genious, would be greatly strengthened, if, to a Washington, a Franklin and a Rittenhouse, we should add a Jefferson.
     Your favour of the 11th. of March contains Matters of vast moment to all the United States, but more especially to those concerned in the Cod-Fishery. I mean the american Commerce with Britain, and the War with the Moors. But as I am in hourly expectation that Capt. Barnard will sail for London, and fearing lest I should loose this Oportunity of acknowledging the receipt of your and Sister Adams’s obliging Favours, I must postpone the Consideration of those important and interesting Matters for the present.
     You ask what is become of the Art of making Saltwater fresh? I think it is come to nothing, and that our old Friend Pater West has been imposed on by a worthless Fellow, who is now said to be run off and left him in the lurch. Mr West like many other recluse Men, tho’ very learned, is credulous and open to Imposition. I hear he is greatly mortified.
     The Coins, if they be so called, found at Mistick, have been a Subject of Speculation. They are extremely inelegant in their Form, and the impressions very few and clumsy. I rather think they are neither of Phoenician nor Moorish Original; but that they were a kind of Substitute for the Indian Wampum, and used by our first Settlers in their Trade with the Natives while in their rude and most simple State. I will endeavour to send you some of them.
     I herewith send you a Packett of Letters from our Family to yours, and shall only add my most affectionate Regards to your deservedly dear Partner, and most amiable Daughter; assuring you that I am with the highest Esteem your obliged Friend and Brother.
     
      Richard Cranch
     
    